—In an action to recover damages for injury to personal property, the defendant Suzanne Transport, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (DiBlasi, J.), entered July 23, 1998, as granted that branch of the plaintiff’s motion which was for summary judgment against the appellant on the issue of liability.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and that branch of the motion which was for summary judgment against the appellant on the issue of liability is denied.
The plaintiff commenced this action to recover damages it incurred when rolls of paper which it stored in a building owned by the defendant Gultex, Inc., and leased to the appellant, sustained water damage. While the plaintiff established a prima facie case of entitlement to summary judgment on the issue of liability, the appellant raised a triable issue of fact *545(see, I.C.C. Metals v Municipal Warehouse Co., 50 NY2d 657, 666). Therefore, the court erred in granting the plaintiff summary judgment against the appellant on the issue of liability. O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.